Whaley, Chief Justice,
delivered the opinion of the court:
The facts in this case have been stipulated between the parties. No brief has been filed by the defendant. It will be seen from the facts that the plaintiff was required to furnish longer piles than provided for in the specifications which were a part of the contract and that Article 3 of the contract provided for an adjustment of price, should a change be made in the contract. The plaintiff was ordered by the defendant to purchase piles of longer length which occasioned an additional cost of $1,646.80. The Board of Changes appointed by and under the direction of the Chief of the Bureau of Yards and Docks, as provided in the contract, considered the additional cost occasioned by the change in the contract and specifications and arrived at the amount above stated as reasonable and just.
The plaintiff, having complied with all the conditions of the contract as changed, is entitled to recover the amount occasioned by the extra cost in the sum fixed by the Board. See Moran Brothers Company v. United States, 61 C. Cls. 73; Levering & Garrigues Company v. United States, 71 C. Cls. 739, 757; and Griffiths v. United States, 77 C. Cls. 542, 556.
'Judgment is entered for the plaintiff in the sum of $1,646.80. It is so ordered.
Williams, Judge; Littleton, Judge; and Green, Judge, concur.
Whitaker, Judge, took no part in the decision of this case.